Order entered Noyemberaie , 2012




                                           In The
                                   Court of appeafti
                         jriftb 31Zsiotritt of Texati at IlDatfass
                                    No. 05-12-00530-CR

                           SUGAR RAY FRANKLIN, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F11-55114-T

                                         ORDER

       The Court DENIES appellant's November 19, 2012 pro se motion to allow him to file a

pro se brief. Appellant is represented by counsel who filed a brief on the merits and is not

entitled to hybrid representation. See Rudd v. State, 616 S.W.2d 623 (Tex. Crim. App. [Panel

Op.] 1981).




                                                    Ij   )



                                                    DAVID L. BRIDGES
                                                    JUSTICE